Case 8:19-cv-01236-JFW-PLA Document 24 Filed 08/23/19 Page 1 of 3 Page ID #:182



                                                                                      c-+      i1~
                                                                                          +    's
                                                                                        ,~~,    y►
                                                                                                e~s
       Eric Hatteberg                                                                 ~'_'
                                                                                   ~-~`
   2   2322 Cane Almirante                                                         '`~' = -q          C~7
                                                                                   ~~ ~
   3   San Clemente, CA 92673                                                       "~'`
   4   949-374-QOS~                                                                       ~~ G
   5   gabwitheric@yahoo,~c om
   6
   7
   8
   9                       UVYTED STATES A~STRIC`T COURT

  10                      CENTRAL DISTRICT OF CALIFORNIA

  11
  12 Eric Hattebcrg, an individual,                 Lase No.: 8:19-cv-01236 JFW PL~1x

  13             Plaintiff,                        NOTICE OF 'TENTATIVE

  14         vs.                                    SETTLEMENT BETV~EEN

  15 BANK OF AMERICA, N.A. et al,                  PLA.XPTTII+"F AND LAW OFFICE

  IC          Defendants)                           OF HARRIS AND ZIDE

  17
  I8                                               Honorable John F. Walter

  19
  20                     NOTT~E OF TENTATNE SETTLEMENT

  21
  22         NOTICE IS HEREB'St G~VEl\ that Plaintiff, ~zic ~iatteberg, ("Plaintiffl'),

  23 and Defendant LAW OFFICE OF HARRIS AND ZIDE ("ZIDE"}, have reached a
  24 tentative settlement in the above captioned matter.
  25         Plaintiff and ZIDE anticipate finalizing the settlement agz~eement within

  26   thirty (30) days, at which time Plaintiff and counsel plan to file a Joint Stipulation

  27   of Dismissal with prejudice, thereby resolving all of Plaintiffs claims pursuant to

  28   the causes of action against LAW OFFICE OF HA~~RIS AND ZIDE.



               NOTICE OF SETTLEP9ENT BETSaEEN PLAINTTEF AND I,AW OFFICE HARRIS AND ZIDE
Case 8:19-cv-01236-JFW-PLA Document 24 Filed 08/23/19 Page 2 of 3 Page ID #:183




   1         Plaintiff and counsel request that the Court retain its jurisdiction regardi
   2   LAW O~'ICE QF HARRIS A1~D ZII)E until the filing of the Joint Stipulation
   3 Dismissal pursuant fo F.R.Civ.P..41(a)(lj(A)(ii).
   4
   5         Respectfully submitted on this day of        ~`~GvS
   6
   7         Dated     ~"~3 `~ 1
   8
   9                                    I~
  10                                           Eric Hatteberg, Pt~inti~ Pro Se
  11                                           2322 Calle Almiran~
                                               San Clemente, CA. 92673
  12                                          (949)37-0051
  13                                           gab~vitheric{cr~tgmail,com
  14
  15
  16         Dated    ~ ~{~ ~ ~
  17
  IS
                                                Flint Zide
  ~9                                            LAW OFFICE OF HARRIS AI`rD ZIDE
  20                                            1440 Huntington Drive, Suite 300
  21                                            South Pasadena, CA. 91030
                                                Tel:
  22                                            fzide@harrisandzidc.com
  23
  24
  25
  26
  27
  28

                                                   z
               NOTICE OF SETTLEMENT BETWEEN PLAINTIFF PND LAYi OFfiTCE i3AfZ'~I3 AND ZTDE
 Case 8:19-cv-01236-JFW-PLA Document 24 Filed 08/23/19 Page 3 of 3 Page ID #:184




 1                            CERTIFICATE OF SERVICE
 2         I, Eric Hatteberg, filed with the clerk of the court, the above NOTICE
 3   August 23, 2019, and sent a copy to counsel on record via postal mail.
 4
 5   Flint Zide
     LAW OFFICE OF HARRIS AND ZIDE
 6   1440 Huntington Drive, Suite 300
 7   South Pasadena, CA. 91030
     Tel:
 8   Attorney for Defendant ZIDE
 9   fzide~cr~harrisandzide.com
10
   Ethan Schatz(Bar No. 257919)
11 MCGUIRE WOODS LLLP
12 Two Embarcadero Center, Suite 1300
   San Francisco, CA. 94111-3821
13 Tel: 415-844-9944
14 Attorney for Defendant BANA
   cschatz(c~;nic uirewoods.cotn
15
16
17
18                                                 Eric Hatteberg, Pl'~inti~, Pro Se
                                                  2322 Caile Almiran~e`
19                                                 San Clemente, CA. 92673
20                                                (949)370-0051
                                                   gabwitheric(a~email.com
21
22
23
24
25
26
27
28

                                              3

                      NOTICE OF SETTLEMENT / CASE# 8:19-cv-01236 JFW PLA
